 C.E.K. INDUSTRIAL MECHANICAL CONTRACTORSC.E.K. IndustrialMechanicalContractors,Inc.,Cam-Ful Industries,Inc.andPlumbers andGasfitters Local 54 of the United Association ofJourneymen and Apprentices of the Plumbingand Pipefitting Industry of the United Statesand Canada.Case 3-CA-12011June 15, 1989DECISION AND ORDERBY MEMBERS JOHANSEN,CRACRAFr, ANDDEVANEYOn February 28, 1986, Administrative LawJudge Donald R. Holley issued the attached deci-sion.The General Counsel and the Charging Partyfiled exceptions and supporting briefs, and the Re-spondents filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.The judge found that the 1981-1983 contract be-tween Respondent C.E.K. Industrial MechanicalContractors, Inc. (C.E.K.) and the Union did notautomatically renew and that RespondentCam-FulIndustries,Inc. (Cam-Ful) is not C.E.K.'s alter ego.We find that the contract automatically renewedand that an alter ego relationship exists betweenCam-Ful and C.E.K. (collectively the Respondent).Consequently, we find that the Respondent violat-ed the Act by failing to honor the terms of thecontract and refusing to provide information theUnion requested.InNovember 1979 Cam-Ful was incorporated.Until mid-1981,itengaged primarily in renovationof repossessed buildings. Robert Bradley, who isCam-Ful's president, owned 75 percent of thestock. In April 1981 Bradley incorporated C.E.K.for the purpose of performing construction work.In September 1981 Bradley for C.E.K. executed acopy of the 1981-1983 Plumbers Association con-tract,which had a June 30, 1983 expiration date.At the time that C.E.K. signed the contract, it hadno employees who were performing work withinthe Union's jurisdiction,and it was not a memberof themultiemployer association.InDecember1The General Counsel and the Charging Party have excepted to someof the judge's credibility findings.The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect.Standard Dry WallProducts,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cir 1951).We have carefully examined the record andfind no basis for reversing the findings6351981 Bradley amended Cam-Ful's certificate of in-corporation. InApril and September 1983 theUnion requested from Bradley information aboutthe relationship between C.E.K. and Cam-Ful.Bradley supplied some, but not all, of the informa-tion requested. The Union filed the instant chargeon January 20, 1984.1.The Plumbers Association contract, whichBradley signed for C.E.K., provided that the agree-ment"shall automatically renew itself for an addi-tional period of one (1) year from the terminationdatehereof unless either party serves writtennotice upon the other sixty (60) days prior to itsexpiration date requesting that it be amended orterminated." The Plumbers Association timely noti-fied the Union that it wished to negotiate a newagreement,and in July 1983 the Union and the As-sociation reached accord on a new contract. TheUnionsent a memodated July 6, 1983,to nonasso-ciation members (including C.E.K.) informing themof the newagreement(effective July 1, 1983,through June 30, 1984) and asking them to sign thememo as a signatory contractor. On August 16,1983,C.E.K. acknowledged receiving the July 6,1983 memo, stated that it had presumed the Unionwould contact independent employers about sepa-ratebargaining following settlementwith thePlumbers Association, and stated that it was will-ing to commence bargaining.The judge found that the 1981-1983 contract re-newal clause's reference to "party" meant only theUnion and the Association. He concluded that thecontract was lawfully terminated when the Asso-ciation provided notice, and thereafter the Unionand C.E.K. were notpartiesto a contract andC.E.K. did not violate the Act by failing to applycontracttermstoCam-Ful employees.We dis-agree.We find no basis for the judge's restrictive read-ing of "party" in the renewal clause. The contract,which elsewhere refers to "party," "parties," or"bothparties,"recognizesthatnonassociationmembers may become signatory to the contract.Had the contract negotiators intended to excludenonassociationmembers from the meaning of"party" in therenewal clause,we believe theywould have been more explicit.We decline tomake a finding that an employer who signs a con-tract as an individual employer is not a party to thecontract merely because the contract was negotiat-ed byan employer association.C.E.K. was not a member of the Plumbers Asso-ciation and had not delegated bargaining authorityto the Association. Thus, the Association's noticeof a desire to change the contract does not operateto preclude the effectiveness of the automatic re-295 NLRB No. 70 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnewal clause as to C.E.K.Victor Block, Inc., 276NLRB 676, 679 (1985);Ted Hicks & Assn.,232NLRB 712, 713-714 fn. 3 (1977), enfd. 572 F.2d1024 (5th Cir. 1978); andLifetime Shingle Co.,203NLRB 688 (1973). The fact that the Union askedC.E.K. to sign the 1983 agreement did not affectthe continuing validity of the automatically re-newed 1981-1983 contract.2Victor Block,supra.The 1981-1983 contract that Bradley signed,thus binding C.E.K. to all its terms, provided forautomatic renewal for 1 year unless either party re-quested a change 60 days prior to expiration.C.E.K. failed to comply with this contractualnotice requirement. Accordingly, we conclude thatC.E.K. was bound for 1 year3 by the automatic re-newal clauseof the 1981-1983 contract.42.The judge found that Bradley owned a majori-ty ofstock in and commonly managedC.E.K. andCam-Ful and that the companies constitutea singleemployer.The Respondent filed no exceptions.The judge, however,emphasizingthat Cam-Ful ex-isted before C.E.K. was created, concluded thatCam-Ful was not C.E.K.'s alter ego. We disagreewith the judge's treatmentof the alterego issue.Basedon Cam-Ful's 1979 incorporation papersand the testimony, it is clear that initially Cam-Fuloperated as part of a real estate enterprise, a morelimited purpose than general contractor construc-tionwork. Bradley incorporated C.E.K. in April1981 to perform construction work. In September1981 Bradley for C.E.K. signed the 1981-1983 con-tract. In December 1981 Cam-Ful's certificate ofincorporation was amended to indicate that it in-tended to operate as a general contractor. Thus, al-though Cam-Ful existed before C.E.K., Cam-Ful'sincorporation certificate was not amended to pro-vide for performing worksimilarto that for whichC.E.K. was created until after C.E.K. was incorpo-rated.We therefore do not attach the same signifi-cance that the judge does to the finding that Cam-Ful existed before C.E.K.We also disagree with the judge's failure to con-siderevidencecomparingCam-Ful'sbusinessbefore and after October 1983 (when C.E.K.aWe do not believe the Union's conduct constitutes a waiver of thecontractual notice requirement.InHassettMaintenanceCorp.,260 NLRB1211 fn. 3(1982), the Board found a waiver based on the fact that bothparties acted as though the contract had not renewed In contrast, herethe parties'conduct does not clearly establish a waiver For example, asnoted above,the Union's letter requesting C.E K to sign the 1983 con-tract is not inconsistent with taking the position that the 1981-1983 con-tract automatically renewedaWe leave to compliance whether the contract renewed again in 19844 The judge found,and we agree,that the contract between C E.K.and the Union was an 8(f)agreementHowever,nothing in the Board'sdecision inJohn Deklewa&Sons, 282 NLRB 1375 (1987), enfd.843 F.2d770 (3d Cir 1988),precludes a finding that an 8(f)agreement may, in ap-propriate circumstances,automatically renew See alsoEstrellaConstruc-tionCo.,288 NLRB 1049(1988).ceased operation). Cam-Ful's business after C.E.K.ceased operation is just as relevant to determiningthe relationship between the companies as whattook place when both companies were operating.Even before C.E.K. ceased operation, Cam-Fulbid on the type of jobs C.E.K. performed. AfterC.E.K. ceased operation, Cam-Ful obtained workC.E.K. had previously performed. Cam-Ful's bid-dingon the type of jobs C.E.K. performed beforeC.E.K. ceased operation belies the assertion thatthe businesses were nothing more than a double-breasted operation and suggests an interest in di-verting work from C.E.K. to Cam-Ful. Cam-Ful'sobtaining that type of work after C.E.K. ceasedoperation confirms the suggestion.The Board's alter ego test attempts to determinewhether ostensibly distinct companies are substan-tially the same entity. See, e.g.,Crawford DoorSalesCo., 226 NLRB 1144 (1976). The judge foundC.E.K. and Cam-Ful were commonly owned andfinanciallymanaged, had a common business pur-pose, 5Bradley formulated labor policy for thecompanies,andC.E.K. subcontractedwork toCam-Ful without competitive bidding. The judge'sfact findings,which we adopt, conflict with hisfailure to find an alter ego relationship.The findings we have made about the relation-ship between Cam-Ful's business before and afterC.E.K. ceased operation bolster the conclusion thatthe commonly owned companies were also com-monly controlled.6In sum,based on the judge'sfindings that we adopt and our additional findings,we conclude that Cam-Ful is C.E.K.'s alter ego.7We therefore conclude that the Respondent violat-ed Section 8(a)(5) of the Act by failing to apply theautomatically renewed 1981-1983 contract to Cam-Ful employees.3.We also find that the Respondent violatedSection 8(a)(5) by refusing to provide informationtheUnion requested. In late 1982 the Unionlearned of Bradley's possible involvement withCam-Ful. In March 1983, during a meeting to dis-6 The judge qualified the common business purpose finding by pointingout that Cam-Ful employees did not observe craft lines, Cam-Ful utilizedequipment C.E.K. did not use, and Cam-Ful employees performed dutiesC E.K. employees did not perform. Contrary to the judge,we do not be-lieve these points dilute the common business purpose finding6We also emphasize the judge's discrediting of Bradley's testimony.Bradley,as thejudge notes,attempted to disguise the degree of his in-volvement in Cam-Ful's business.It is also apparent that when Bradleyincorporated C.E.K and began dealing with the Union,he sought toconceal his relationship with Cam-FulrGiven our alter ego finding, we find it unnecessary to pass on thejudge's treatment of the appropriate unit issue under the single-employerstandard.Respondent's answer to the complaint denied the complaint's appropri-ate unit allegation.The appropriate unit finding in this decision is basedon the 1981-1983 contract's unit description contained in the recognitionclause. C.E.K. INDUSTRIAL MECHANICAL CONTRACTORS637cuss C.E.K. and Cam-Ful, Bradley did not deny af-filiationwith Cam-Ful. On April 7, 1983, the Unionrequested from Bradley information concerning therelationshipbetween C.E.K. and Cam-Ful. OnAugust 17, 1983, Bradley furnished some informa-tion,but stated he was unable to answer manyquestions about Cam-Ful. On September 21, 1983,the Union again requested information from Brad-ley about the relationship between C.E.K. andCam-Ful.On November 24, 1983, Bradley an-swered some but not all the questions in theUnion's September 21, 1983 letter.8Information concerning the existence of an alterego or double-breasted operation is not presump-tively relevant. Therefore, a union must show ithas a reasonable belief that the information is rele-vant. ComparePence ConstructionCo., 281 NLRB322 (1986) (belief based on such factors as sameofficeaddress, industry reports, and reports ofwork transfer sufficient) withBohemia, Inc., 272NLRB 1128 (1984) (suspicion of work transferbased solely on wage reduction insufficient). TheUnion's belief that C.E.K. and Cam-Ful were relat-ed and that Bradley was attempting to hide his in-volvement in Cam-Ful's operation was substantial.At the March 1983 meeting Bradley made state-ments attempting to justify a double-breasted oper-ation.Further, industry documents and employeereports substantiated the possibility that there was arelationship.We conclude that the Union had areasonable belief the information was relevant, andthat the Respondent violated Section 8(a)(5) byfailing to provide the Union information requestedon September 21, 1983.CONCLUSIONS OF LAW1.The Respondent was bound by the automaticrenewal clause of the 1981-1983 Plumbers Associa-tion contract.2.By failing to apply the terms of the automati-cally renewed 1981-1983 contract to unit employ-ees, the Respondent has violated Section 8(a)(5)and (1) of the Act.3.By failing to provide the Union the informa-tion requested on September 21, 1983, the Re-spondent has violated Section 8(a)(5) and (1) of theAct.REMEDYHaving found that Respondent has violated theAct, weshall order it to cease and desist and totake certain affirmative action designed to effectu-ate the purposesof the Act.Specifically,we shall6 The judge quotes the Union's September and Bradley's Novemberletters.order the Respondent to make whole employeesfor any losses they may have suffered as a result ofthe Respondent's failure to honor the automaticallyrenewed 1981-1983 Plumbers Association contract,commencing with the 10(b) period,including con-tributions the Union would have received,with in-terest to be computed in the manner prescribed inNew Horizonsfor theRetarded,283NLRB 1173(1987), andMerryweather Optical Co.,240 NLRB1213 (1979).We shall also order the Respondent toprovide the Union the information requested onSeptember 21, 1983,which the Respondent has notalready provided.ORDERThe National Labor Relations Board orders thattheRespondent,C.E.K. IndustrialMechanicalContractors, Inc., and Cam-Ful Industries, Inc.,Syracuse,New York, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a)Failing to apply the terms and conditions ofits 1981-1983 Plumbers Association contract withPlumbers and Gasfitters Local 54 of the United As-sociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada to its employees in the follow-ing appropriate unit:All employees performing any work coveredby the 1981-1983 Plumbers Association con-tract and employed within the Union's geo-graphical jurisdiction.(b)Refusing to provide the Union the informa-tion requested on September 21, 1983.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them by Section 7 ofthe Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole employees for any losses suf-fered as a result of Respondent's failure to honorthe automatically renewed 1981-1983 contract, in-cluding contributions the Union would have re-ceived, in the manner set forth in the remedy sec-tion of this decision.(b)On request, provide the Union the informa-tion requested on September 21, 1983, which Re-spondent has not already provided.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze the 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDamount of backpay due under the terms of thisOrder.(d)Post at its office and jobsites in OnondagaCounty, New York, copies of the attached noticemarked "Appendix."e Copies of the notice, onforms provided by the Regional Director forRegion 3, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.contributions the Union would have received, plusinterest.WE WILL, on the Union's request, provide the in-formation it requested on September 21, 1983,which we have not already provided.C.E.K.INDUSTRIALMECHANICALCONTRACTORS, INC. AND CAM-FULINDUSTRIES, INC.Carl B. Newsome, Esq.,for the General Counsel.TimothyW. Johnson, Esq. (Clark, Paul, Hoover & Mal-lard),of Atlanta, Georgia, for Respondent C.E.K.Carl H. Trieshmann, Esq. (Clark, Paul, Hoover & Mal-lard),of Atlanta, Georgia, for Respondent Cam-Ful.James R. La Vaute, Esq. (Biltman & King),of Syracuse,New York, for the Charging Party.DECISIONIf this Orderis enforced by a judgmentof a UnitedStatescourt ofappeals,the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail to apply the terms and condi-tions of the 1981-1983 Plumbers Association con-tractwith Plumbers and Gasfitters Local 54 of theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada to our employees in thefollowing appropriate unit:All employees performing any work coveredby the 1981-1983 Plumbers Association con-tract and employed within the Union's geo-graphical jurisdiction.WE WILL NOT refuse to provide the Union theinformation requested on September 21, 1983.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole employees for any lossessuffered as a result of our failure to honor the auto-matically renewed 1981-1983 contract, includingSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge. Onan originalcharge filed on behalf of the above-namedUnion on 20 January 1984, a complaintwas issued on 28September 1984, whichalleged,inter alia, that C.E.K In-dustrialMechanicalContractors, Inc. (CEK) and Cam-Ful Industries, Inc. (Cam-Ful) have engagedin certainconduct whichviolates Section 8(a)(1) and(5) of the Na-tionalLaborRelationsBoard Act (the Act). The namedRespondents filedtimely answersdenying they had en-gagedin the unfair labor practicesallegedin the com-plaint.The casewas tried in Syracuse,New York, on variousdatesduring the period 19 February 1985 through 30July 1984. All parties appeared and were afforded fullopportunity to participate. Counsel for the Union andRespondentsfiled briefssubsequentto the close of thetrial.On the entire record, and from my observation ofthewitnesseswhile giving their testimony, I make thefollowingFINDINGS OF FACTI.JURISDICTIONCam-Ful, a New York corporation, was incorporatedin 1979, and has continuously beenengaged inthe build-ing and construction industryas a generalcontractor.CEK, also a New York corporation, was incorporated in1981 and was thereafter, until late 1983, engaged in thebuilding and construction industry specializing in theperformance of plumbing and heating work. The recordreveals that during 1983 Cam-Ful and CEK each pur-chased from local suppliers goods and materials valuedin excessof $50,000 which were, in turn, received bysuch suppliers from points outside the State of NewYork. It is admitted, and I find, that Cam-Ful and CEKare employers engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act. C.E.K. INDUSTRIAL MECHANICAL CONTRACTORS639II.STATUS OF LABOR ORGANIZATIONIt is admitted,and I find,that Plumbers and GasfittersLocal 54 of the United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry ofthe United States and Canada(the Union or Local 54) isa labor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsCam-Ful Industries,Inc.was formed on 4 December1979,when a certificate of incorporation was filed withthe Secretary of State of the State of New York. Thecorporate address was 75 S.First Street, Fulton, NewYork.Robert Bradley, its president,owned 75 percent ofthe stock;PeterNowyj,itssecretary-treasurer, ownedthe remaining 25 percent.From the time the businesswas incorporated until mid-1981,itengaged primarily inthe repair and renovation of buildings which had beenrepossessedby Fulton Savings Bank.Bradley andNowyj, who were both employed fulltime in other posi-tions during the period described, performed most of thework provided by Fulton Savings Bank themselves.Bradley testified their limited work resulted in a grossincome of approximately $25,000 per year.When askedwhat kinds of work were performed,Bradley indicatedthey performed plumbing, pipefitting,carpentry, con-crete, and electrical work.In April 1981, Bradley left the firm which had previ-ously employed him fulltime.Shortly thereafter, on 16April 1981, he incorporated C.E.K. Industrial Mechani-calContractors,Inc.The corporate address was 235Emann Drive,Camillus,New York (Bradley's home).Robert Bradley was designated president and 49 percentof the stock was issued in his name.Bradley'swife,Nancy, was named the secretary-treasurer of the corpo-ration,and Hugh Olrich was named vice president andheld 51 percent of the corporate stock. The record re-veals that Olrich was issued 51 percent of the stock ofthe new corporation because he had a master plumber'slicense which enabled him to license CEK as a plumbingcontractor in Onondaga County, New York.'Bradley testified that he created CEK in April 1981because he desired to perform construction work on bothunion and nonunion jobs, and he needed to set up a"double-breasted"operation.With respect to the Cam-Ful operation,which was to be nonunion,the record re-veals that corporation hired employees John Bero andFrank Romano,both plumbers,duringMay 1981. ByAugust 1981,Cam-Ful had four plumbers on its payroll,and by September 1981, it employed five persons whoperformed plumbing work(Meyer, Warren,Williamson,Rufus, and Romano).On 21 September 1981, Bradley made CEK a signato-ry to the thensubsisting agreementbetween Local 54'ApparentlyOlnch resided in Florida during most of theperiod CEKoperatedBy lodging a letter with Onondaga County authorities, heplaced Bradley in a position which permitted Bradley to obtain plumbingpermits although Bradley had never passed the master plumber's exami-nation.and the Master Plumbers Association of Central NewYork,Inc.2 The agreement was effective from July 1981to 30 June 1983,with automatic renewal thereafter in theabsence of notice of termination.At that time,CEK hadno employees who were performing work within thetrade jurisdiction of Local 54.3 The agreement,copies ofwhich were placed in the record as General Counsel'sExhibits 5 and 6,contains a union-security clause and ahiring hall clause.The hiringhall clause permitted signa-tory employers to hire members of the local withoutgoing through the Union if requisite notice was given.Bradley indicated during his testimony that when hesigned the Local 54 contract he said nothing to the thenbusiness manager of the local,John McCarthy,about hisinvolvement with Cam-Ful.4By document dated 29 December 1981, Cam-Ful, interalia,amended the purposes and powers section of itsoriginal certificate of incorporation to indicate that it in-tended to operate as a general contractor in the buildingand construction industry.The purposes and powers sec-tion of the original certificate of incorporation had beenmore restrictive and had indicated the corporation's pur-pose was to acquire property and structures and thereaf-ter alter, rent,sell,or otherwiseuse such property forbusiness purposes.5At or about the time Cam-Ful amended its certificateof incorporation, Bradley, acting on the advice of legalcounsel,sought to make CEK and Cam-Ful legally dis-tinct corporations.At that point in time Cam-Ful em-ployed FrankRomano, a licensed masterplumber. Toplace Romano in a position which would permit him tolicense Cam-Ful as a plumbing contractor,Bradley con-veyed the Cam-Ful stock which was in his name to thecorporation,and the corporation,in turn,conveyed 51percent of the authorized stock of the corporation toRomano. Simultaneously,Bradley resigned the presiden-cy and Romano was made the president of Cam-Ful.In late 1981, Cam-Ful and CEK were both moved to abuilding complex located at the intersectionof CarbonStreet and Hiawatha Boulevard,Syracuse,New York.Metro Reality, which was owned by Bradley and an-other individual,owned the building which housed anumber of tenants. While both businesses were located inthe same building,CEK hadoffices on the HiawathaBoulevard side of the building and listed its address as300 E.Hiawatha Boulevard.On the other hand, Cam-Ful was headquartered in space on the Carbon Streetside of the complex and listed its address as 1322 Carbon2 See G.C. Exh 5 Bradley actually signed a copy of an expired agree-ment with proper interlineations. On 12 January 1982, he signed thenewly prepared contract See G.C. Exh 6.8While CEK indicated in its fringe benefit reports sent to the Local 54Administration Fund during the penod October 1981 through March1982, that one John Kulik had performed work covered by the contractduring the months covered by the reports, Bradley testified that CEK ac-tually performed no plumbing work during those months, that its onlyemployee, Kulik, performed sprinkler fitting work.4 The record clearly reveals, and I find, that, at any given time subse-quent to 21 September 1981, Cam-Ful employed at least twice as manypersons who performed plumbing work as CEK.It isundisputed thatLocal 54 made no attempt to organize Cam-Ful employees at any timeand none of that corporation's employees were members of Local 545Compare G.C. Exhs. 3 and 4. 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStreet.Bradley indicated during his testimony that sepa-rate books(includingpayrollrecords)werekept by thecorporations,that theyhad separate bank accounts, uti-lized different telephone numbers,and filedseparate Fed-eral and state tax returns.The recordreveals thatCEK was controlled from thetime it was created until late 1983 by Bradley,GeorgeArmstrong,CEK's superintendent,and John Kulik,CEK's foreman.Bradley prepared most of the bids andmanagedthe office.Armstrong and Kulik obtained theLocal54 memberswho performed the workand super-vised them.The firmspecialized in plumbing,heating,and air-conditioningwork,and its employees accom-plished such work by using limited equipment such asstepladders,drillmotors,pipe wrenches,and handtools.Bradley indicatedCEK operatedas a prime contractorand as a subcontractor while it was bidding and perform-ing work.The recordreveals it performed considerablework as a subcontractorfor SGA Construction,a Syra-cusefirm.On occasion,when it was a prime contractor,it subcontractedwork otherthan the plumbing and heat-ing work(i.e.,excavation,wiring,and controlwork) toCam-Ful.Whileitnegotiatedwith Cam-Ful rather thancausingCam-Ful to bid forsuch work,Cam-Ful billedCEK for thework it performed.No evidence was sub-mitted which would show thatCam-Fulemployees per-formed work which wouldfallwithin the trade jurisdic-tion of Local54 while working onCEK jobs.However,the record does reveal that from January 1982 through13 April 1982, one TerryKing,who was onCEK's pay-roll,kept booksfor both CEKand Cam-Ful.On 13April 1982,King went from theCEK payroll to Cam-Ful's payroll.She continued after going on Cam-Ful'spayroll to keep booksfor bothcorporations.The onlyother CEK employee who was significantlyinvolvedwith Cam-Ful was Bradley.His actions undertaken inCam-Ful's behalf are described below.Early inthe hearing,Bradley claimed his relationshipwith Cam-Ful subsequent to the time Romano was madethe president and majoritystockholderof that corpora-tionwas merely that of consultant.As thehearing pro-gressed,itbecame clear that Bradley was quiteinvolvedwith Cam-Ful at all times.Counselfor theGeneral Counsel sought to rebut Brad-ley's claimthathe had minimal contactwith Cam-Fulsubsequent to late December 1981 through the testimonyof state and local officialsinvolved withthe constructionindustry in the Syracuse area, and through the testimonyof former Cam-Fulemployee Daryl Hirsh.ThuswitnessFrederickKelley, a representativeof the New YorkState Departmentof Labor, testifiedthat Bradley, duringAugust1982, submitted wage rate survey information tothe New YorkDepartmentof Laborin connection withworkto be performedby Cam-Ful at a medical center inSyracuse,New York.On eachof the threedocumentsfiledwiththe agency described,Bradley representedhimself to be a "Super" of Cam-Ful. Similarly,witnessLoren Oakes,a representativeof theSyracuse Home-town Plan, an organization sanctioned by the Federalgovernment which monitors equal employmentopportu-nity and affirmative action programs, testified that Brad-leywas designated as Cam-Ful's on-site contact personand attendedthe prejobconferencewithrespect to cer-tainwork which wasperformed in 1983 at theHandcockInternationalAirport, andthat Bradley, acting on Cam-Ful's behalf,sent his employer a checkfor $250 indicat-ing it was in paymentfor Cam-Ful's membership in theSyracuseHometown Plan. Finally,witnessOscarMcKenzieJr. employed by the cityof Syracuse as mi-nority enterpriseofficer, testifiedthat he attended two(2) prejobconferences in 1983 andtwo (2)in 1984, atwhichBradleyactedasCam-Ful's representative.McKenzie recalled that one ofthe prejobconferencemeetingswas the 9 June 1983 meeting involving theHandcock InternationalAirport job. He testifiedBradleyassured him during that meeting thatCam-Ful wouldcomplywith minority hiring requirements.Employee Hirsh testifiedthat afterhe applied for em-ployment atCam-Ful,he washired byBradley on 17October 1983,when Bradley telephoned him and toldhim to report to the shop at 6:30 a.m. with tools. Hirshtestified that thereafter Bradley told him what to do andchecked hiswork whenhe remained in the shop, andthat on several occasions Bradley assignedhim to workin thefield.Additionally,Hirsh testified that Bradley as-signed him and othersto workon his(Bradley's)privateresidence.Bradley denied that he assigned Hirsh to anyworkother thanto workat his private residence.6During calendar years 1982 and 1983, theCam-Ful op-eration grew at a more rapid rate thanthe CEK oper-ation.Thus,in 1983,CEK hada gross volume of ap-proximately$800,000whileCam-Ful'sgrosswas be-tween$2 million and $3 million.Bradley admitted thathe assistedbothcorporations during 1982and 1983 bypreparing bids for them.Withrespect toCam-Ful, inparticular,he indicated that Romano andothers tookcare of small bids, such as thosefor $50,000 or so, butthat he prepared or closely reviewedCam-Ful bids forjobs in the$800,000 to$1million class.In the fall of1982,Romano suffered a heart attack.Fromthat timeuntilmidspring 1983, Bradley admittedly participated inthe day-to-day operationsof Cam-Ful by assuming Ro-mano's duties and responsibilities.Although Bradleytestified that any moneys paid tohim by Cam-FulafterDecember 1981 were consultingfees, the U.S. corporate tax returnsfiled by Cam-Ful andCEK forthe fiscal years. ending30 November 1981,1982, 1983, and 1984 suggestthatBradley, in fact, re-tained financial controlof bothcorporations at all timesalthough hehad purportedly conveyed 51 percent of thestockof CEK to Olrichand 51 percent ofthe stock ofCam-Ful toRomano in 1981.7Thus,Cam-Ful andHirsh maintained close relations with Thomas Massett,the businessmanager of Steamfitters Local 818,while working for Cam-Ful and kepta log of his work activities which he turned over to Massett. Bradley andMassett were adversaries at the time of the hearing and Massett admittedhis union paid Hirsh for all time he spent in preparation for and in attend-ance at the hearing.While Hirsh appeared to be quite biased in favor ofLocal 818 and I conclude the log he prepared is unreliable,because itwas obviously prepared at one sitting rather than by daily entries asclaimed by Hirsh,I credit his claim that Bradley hired him and thereafterassigned him to various work tasks.7Bradley admitted Romano paid only a token amount for the stockand that it was understood he could reobtain it at any time. Romanocould not recall paying anything for the stock. He indicated during histestimony that Bradley is the owner of Cam-Ful. C.E.K. INDUSTRIAL MECHANICAL CONTRACTORSCEK's corporate tax returns for fiscal years 1981, 1982,and 1983 reveal:that Bradley was listed as owning 75percent of Cam-Ful's stock in each of the years indicat-ed; thatBradley was listed as owning100 percent ofCEK's stock in the firm's 1981, 1982, and 1983 returns;thatCam-Ful paid Bradley$24,750 in the fiscal yearending 30 November 1981 and $50,000 in fiscal year1981-1982; and that Bradley loaned significant sums ofmoney to Cam-Ful during the three fiscal years underdiscussion.The record fails to reveal whether interestwas charged on the money loaned. Bradley indicated theloans were not repaid.Significantly,the record revealsthatNancy Bradley was carried on Cam-Ful's payrolland was paid $400 per week for an unstated time. Brad-ley testified that his wife performed limited work for hersalary, i.e.,notarized documents and delivered some bids.In addition to offering the above-described evidence toshow Bradley's financial interest in and participation inboth CEK and Cam-Ful, counsel for the General Coun-sel and counsel for Local 54 sought to show that CEKand Cam-Ful were functionally integrated. The picturewhich emerged was one in which it appears that CEKbid principally"union"plumbing, heating and air-condi-tioning jobs, while Cam-Ful bid plumbing,mechanical,process piping, air-conditioning,electricalwork,excava-tionwork,concretework,carpentrywork,roofingwork,paintingwork,landscaping work,and black topworkon a nonunion basis.As indicated,supra,CEK accomplished its work withlimited equipment. To accomplish the above-describedwork,Cam-Ful employees utilized excavators,bulldoz-ers,dump trucks, tractors,trailers,welding equipment,ladders, drill motors,pipe vices,high lifts, and miscella-neous small tools.According to Bradley,the two firmsbid on the same work-work to be performed at Syra-cuse University School of Management-on only one oc-casion.8On three occasions CEK subcontracted non-plumbing work to Cam-Ful and Cam-Ful employees ac-complished the work.9On the other hand,CEK employ-ees performed no work on Cam-Ful jobs.With respectto supervision,the record reveals that CEK supervisorssupervised only CEK employees and Cam-Ful supervi-sors supervised only Cam-Ful employees.The only inter-change of supervisors between firms occurred whenCEK supervisors John Kulik and George Armstrongwere permanently moved from CEK to Cam-Ful in Oc-tober 1983.Finally, Bradley admitted that the same indi-vidual prepared payroll and kept the books of both cor-porations.Frank Ficarra, the business manager ofLocal 54,learned in December 1982, that Bradley was connectedwith Cam-Ful. Pursuant to his request,he and Bradleymet at a Syracuse restaurant in early March 1983.During the meeting, Ficarra asked why Bradley was in-volved in a double-breasted operation.Bradley explainedthat without a nonunion company he could not be com-petitive on nonprevailing rate work,primarily becauseCEK's contract with Steamfitters Local 818 did not pro-8 Cam-Ful's bid,which had been prepared by Bradley,was accepted.9 The jobs wereSandy Creek, Lake Shore Elementary,and the Up-stateMedical Center641vide for separate rates on nonprevailingrate jobs. Fi-carra suggestedtheymeet withThomasMassett, thebusinessmanager ofLocal 818. The three met shortlythereafter.During the meeting, the business managers in-dicatedtheywanted Cam-Ful to becomesignatory totheirarea contracts.Bradley explainedhe would haveproblems ifthe didthat asCam-Fulutilized 45-55 em-ployeeswho wereperforming in many trade classifica-tions.At somepoint,Bradley offeredto consider agree-ing to perform prevailing rate jobs pursuant to contractswith Locals54 and818. That offerwas not accepted.On 7 April 1983, Local54 sent Bradley a letter re-questing information concerning the relationship betweenCEK and Cam-Ful,indicatingthe Unionneeded the in-formation to permitittopolice its existing agreementwith CEK.' °By letter dated17August1983, Bradleyfurnishedmost of theinformationwhich hadbeen re-quested.In his letter he claimed he was unable to answercertain inquirieswhich relately solely to Cam-Ful. I tArticleXXIV of the Union-Association agreementprovides,in relevant part:Section 24.1.ThisAgreement,whichis in forceand effect until June 30, 1983, shall automaticallyrenew itself for an additionalperiod of one (1) yearfrom the termination datehereofunless either partyserves written notice upon the othersixty (60) daysprior to its expiration date requestingthat it beamended or terminated.Ficarra indicated during his testimonythat the Asso-ciation gave timely notice of intent to terminate and/oramend the 1981-1983 agreement,and the record revealsLocal54 and the Association reached accord on a newagreement in earlyJuly 1983.By memodated 6 July1983,Local 54 invitedcontrac-tors having agreementswithit to becamea party to thenew agreement by signing and returning the memo totheUnion.The memo, acopy ofwhich was sent toCEK and placedin evidence as RespondentCEK's Ex-hibit5, indicated the termof the Union's agreement withthe Association extendedfrom 1 July1983 to 30 June1984. It also indicatedthat theparties had agreed onstated increases in the journeymen rate,increases in theamount of contributionsto thewelfare and employee an-nuityfund,and that the other parts of the expired agree-ment remained intact.CEK respondedby indicating itwas willing to engage in individual bargaining withLocal 54.By letter dated 21 September 1983, the Union request-ed furtherinformation from Bradley and/orCEK con-cerning the relationshipbetween CEKand Cam-Ful andthe activitiesof bothcorporations.The body of theletter,which was placed in evidence as General CounselExhibit29 states:DearMr. Bradley:This is a follow up to my letter of April 11, 1983,requesting certain information as to the relationship10 See G.C Exh. 2511 See G.C. Exh. 28. 642DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDbetweenCEK IndustrialMechanicContractors,Inc. ("CEK")and Cam-Ful Industries,Inc. ("Cam-Ful") and/or between the principals of either orboth companies.Your response dated August 17,1983 to that letter is inadequate in some respectsand in other respects,prompts the needfor furtherinformation.Accordingly,please provide the following infor-mation to the Union within two (2)weeks of receiptof this letter. If youcannot provide all of the infor-mation requested,you should supply all the infor-mation that you have and state under oath that youcannot furnish the rest:1.For each company, state the periods of timeduring which you have been an officer, and showall offices held by you, specifying the time periodwhen each office was held.2.For each company, state the periods of timeduring which you have been a shareholder andfor each company, state your percentage of own-ership interest in the company and where suchpercentage changed,so indicate with specifics asto the new percent of ownership interest and theapplicable time period.3.Withrespect to the employmentof Ms. TerryKing by each company, set forth the precise peri-ods of time during which she has been employedby each company and specifically set forth herfunctions,duties and responsibilities during eachsuch period.For each such period,set forth thebusiness address at which she worked.4. In the letter of April 11, 1983, Question No. 4,youwere requested to identify the work byproject or job, that has been performed by Cam-Ful within the jurisdiction that would be coveredby the collective bargaining agreement with thisLocal and CEK. In your letter of August 17,1983, page 3,you state that this information is notwithin your knowledge.This assertion is contra-dicted by your statement that you have been atsome time in the past an officer and/or sharehold-er of Cam-Ful.Please identify the work per-formed by Cam-Ful, by project or job with ap-proximate dates and description of the work per-formed,within the jurisdiction that would be cov-ered by the collective bargaining agreement be-tween this Local and CEK. If you can only pro-vide such information for the periods of timeduring which you were an officer or shareholderof Cam-Ful, you should so state and provide theinformation.5.For each such job or project identified in para-graph 4 above, state the number of employees uti-lized by Cam-Ful in the performance of the workthat is of the type covered by the above referredto collective bargaining agreement,and for eachemployee identify the duration and hours of em-ployment.6. In your letter of August 17, 1983, you state thatthere is no equipmentowned by either CEKand/or Cam-Ful which is leased to or utilized bythe other.Please provide that information for pe-riods when you were an officer and/or sharehold-er of Cam-Ful,and provide details as to the typeof equipment,ownership,type oflease or rentalarrangements and whether the same was oral orwritten.7. In our letterof April11, 1983, you were asked toidentify jobs which had been bid by Cam-Ful, andyou replied that such information was not withinyour knowledge. Please state such information forthe periods of time when you were an officerand/or shareholder of Cam-Ful and with respectto such identified jobs, state whether or not CEKalso bid the job, and state who obtained the joband who performed the work.8.In your answer of August 17, 1983, you statedthat both CEK and Cam-Ful submitted bids onthe Syracuse University School of Managementproject.With respect to such bids,statewho didthe estimating for each Company;statewhichCompany, if any, performed work on that projectand describe the nature of such work.Specifywhen the SU School of Management job was per-formed by either CEK or Cam-Ful and describeyour involvement,functions,duties and/or re-sponsibilities as regards that work. If there are noother jobs on which both CEK and Cam-Ful sub-mitted bids,including during such times when youwere an officer and/or shareholder of Cam-Ful,state under oath that you have no knowledge ofsame.9. In your letter of August 17, 1983, you describecertain work on the Upstate Medical Center thatyou state was awarded by Cam-Ful to CEK; statewhen and how Cam-Ful obtained the work itself;state the duration of the work;and describe thework performed by CEK as well as any workperformedby Cam-Ful on the same Upstate Medi-calCenter job. State whether there was anyagreement concerning the letting of work fromone Company to the other.State whether employ-ees of both companies performed work on thatproject.Describe your involvements,functions,duties, and/or responsibilities with respect to theletting of the work from Cam-Ful to CEK andwith respect to the work on that project.10. State whether either Company performed workataVeteran'sAdministrationHospital job inAugust, 1982; if so, set forth and describe thework,each Company's involvement on that job,any letting of work from one Company to theother, andyourinvolvement, functions,dutiesand/or responsibilities on behalf of either Compa-ny with respect to that job.11.State the business location(s) (by number andstreet and by mailing address)of each companysince the incorporation of Cam-Ful in 1979. Iden-tify the time period and terms by which eitherCompany provided office space or office servicesto or for the other.12.State the business phone numbers of Cam-Fulsince its incorporation. C.E.K. INDUSTRIAL MECHANICAL CONTRACTORS64313. Identify amount(s) involved, reason(s) for, anddate(s) of transfer of any funds between CEK andCam-Ful or the principals of the companies.14. Identify source(s) and amount(s) of the line(s) ofcredit, past or present, of each company.15. Identify amount(s) involved, dates, and whereapplicable, projects, when either company has op-erated its capital with a guarantee of performanceby the other company or its principal.16. Identify each company's present or past buildingor office materials suppliers.17. Identify businesses that use or have used thetools or equipment of each company.18. Identify those of the following services that areor have been provided to either company by or atthe other company, setting forth dates and identi-ty of persons providing such services: administra-tive, bookkeeping, clerical, detailing, drafting, en-gineering, estimating, bidding, managerial, negoti-ating jobs, patternmaking, sketching, and anyother services (describe).19. Identify customers referred by either companyor its principal(s) to the other.20. Identify any customers past or present of eithercompany who have been or are new customers ofthe other company. In each such case, state thecalendar period and dollar volume of business per-formed for the customer.21. For each company, identify the Directors sinceeach company's inception.With respect to your August 16, 1983 letter re-questing that we commence negotiations for a newcontract,we believe it would be inappropriate tocommence negotiations until such time as we haveobtained the necessary information requested con-cerning CEK and Cam-Ful to enable us to intelli-gently bargain.When we have been provided withthe necessary information, we will contact you con-cerning bargaining.After several exchanges of correspondence, Bradley an-swered some of the inquiries set forth in the Union's 21September letter by letter dated 24 November 1983.12The body of that letter which was placed in the recordas General Counsel's Exhibit 35 states:Gentlemen:This letter will start to answer the many burden-some questions in 21 Sept. letter. Please note thatthe questions involve a great deal of research andtime and without the help of a staff of office em-ployees it will take some time. It also should benoted that I am seeking employment in other partsof the country and all future correspondence shouldbe sent to Robert B. Bradley c/o Tec Equipment901 N.E. Gertz Rd. Portland, Oregon 97211.1.A. At CEK I was president from April 1981 topresent.B.Due to the lack of access to Cam-Ful records Iam only able, to the best of my knowledge ap-12 See G.C.Exhs. 30, 31, 32, 33, and 34.proximate dates that I was an officer of Cam-Ful.Late in 1979 to early 1981 (additional informationhas been requested and upon receipt of subject in-formation it shall be forwarded to your organiza-tion).2.A. Share holder CEK from April 1981 to present.B. Share holder Cam-Ful Industries early 1979 toearly in 1981 when I became 0% interest.C. CEK percentage ownership 49%D. Cam-Ful ownership - 75% until early in 1981when it became 0%.3.A. To the best of my knowledge Terry Kingworked from approx. July 1982 to April 1982[sic].B.Her functions at CEK were typing, job bookwork and babysitting.C. Terry King worked at 235 Emann Dr. CamillusN.Y. and 300 E. Hiwatha Blvd., Syr. N.Y. whileworking at CEK.D. To the best of my knowledge Terry King did goto work for Cam-Ful and her functions I have re-quested from Cam-Ful and as soon as I receive ananswer we will forward same to your organiza-tion.E. At this time we have requested her working ad-dress but to the best of our knowledge she worksat 2918 S. Salina St. or 1322 Carb St. both Syr.N.Y.4,5,6We have requested information on theseitems and will forward information upon receipt7.Please reword your question as I would like toanswer this question properly and presently I donot understand under one item why there is somany different parts to this question.8.A. S.U. School of Management Plumbing Esti-matewas performed by D.A. Thompson forCEK.B. Cam-Ful estimate for S.U. has been requested andwill forwarded upon receipt.C. CEK did no work on project and to the best ofour knowledge the pipe work was performed by anumber of contractors (Cam-Ful, Armini, ABLJoy Co).D. At this time I am attempting to research the re-mainder of the burdensome questions in a goodfaith effort to bargain. But I am forced to workand to find employment to support my family.Which is almost an impossible problem with thedepressedconditionsintodaysconstructionmarket.At some unstated time in 1983, Onondaga Countypassed an ordinance which required master plumbers toappear in person to obtain plumbing permits. As a resultof the county's action, Bradley could no longer obtainpermits for CEK by utilizing the authorization given himby Olrich. Bradley testified that the permit situation,coupled with Local 818's refusal to sign a contract withCEK and Local 54's refusal to negotiate a contract withCEK until its informational requests were satisfied,caused him to quit bidding for new CEK work duringthe fall of 1983. CEK completed its ongoing projects in 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSeptember 1983, and has had no employees since 1 Octo-ber 1983.The record reveals that when CEK's projects werecompleted the only persons on its payroll were Supervi-sors Armstrong and Kulik. They were immediately hiredby Cam-Ful at the same hourly rate they had receivedwhen they had been employed by CEK. Bradley indicat-ed during his testimony that, subsequent to CEK'sdemise,Cam-Ful has bid and accomplished work forformerCEK customers. According to Bradley, theequipment used by CEK employees while that entity wasactive is presently kept at his home. He admitted, how-ever, that he continues to personally use the pickuptruck which was titled as a CEK vehicle.From the time it was created until it ceased to performfurther work during the fall of 1983, CEK utilized a totalof 13 or 14 nonsupervisory employees. All but the book-keeper,King,were members of Local 54. Only four,King and plumbers Denny, Meile, and O'Hern, workedfor more than a few months.13 When asked during cross-examinationwhether Denny, Meile, and O'Hern wereemployed continuously and were transferred from job tojob, Bradley testified all three employees were hired towork on the largest job obtained by CEK, a U.P.S. jobwhich involved a contract in the amount of $837,000.When he was pressed further, Bradley testified it waspossible that CEK Superintendent Armstrong utilized thenamed employees on jobs other than the U.P.S. job if hehad no work available for them at U.P.S. Although therecord reveals the employees of both CEK and Cam-Fulkept daily timesheets which revealed where they workedeach day, no attempt was made to establish whereDenny, Meile, and O'Hern worked each day by utiliza-tion of their daily timesheets.During the time it was actively engaged in the per-formance of work, CEK performed work pursuant to 33contracts.A compilation placed in the record as Charg-ing Party's Exhibit 15 indicates the dates the contractswere entered, the contract number, the amount of thecontract, and the name of each job. In some instances,the name of the job reveals the location of the job, but inmost instances the exhibits fail to reveal where the workwas to be performed. While the exhibit indicates the dateCEK executed the various contracts, no date for com-mencement or completion of the contract is indicated.B. Contentions of the PartiesGeneral Counsel's contentionsmustbe gleaned frominspection of the complaint. In substance, the complaintallegesthat CEK and Cam-Ful constitute an integratedenterprise whichis a singleemployer, a joint employer,or that CEK is the alter ego of Cam-Ful. It alleges thatthe employees of both CEK and Cam-Ful who performplumbing, pipefitting, and gasfitting and related workwithin the territorial jurisdiction of Local 54 constitutean appropriatebargainingunit, and it alleges that, byvirtue of theagreementCEK executed with Local 54,the Union is the exclusive collective-bargaining agent ofthe employees in the describedbargainingunit.Finally,'3 Denny and Meile both worked continuously for 15 months, andO'Hern worked continuously for 10 monthsthe complaint alleges that by failing since 1 August 1983to apply the terms of CEK's agreement with Local 54 tothe employees of Cam-Ful, and by failing since 29 Sep-tember 1983 to furnish Local 54 with information whichwas requested by Local 54's 21 September 1983 letter toBradley concerning the relationship between CEK andCam-Ful, the Respondents violated Section 8(a)(1) and(5) of the Act.Respondents contend the complaint must be dismissedbecause the 21 September 1981 agreement between CEKand Local 54 was an 8(f) agreement and the Union nevergained 9(a) exclusive representative status because therecord fails to show that Local 54 ever represented amajority of employees in the unit alleged to be the ap-propriate bargaining unit. In the alternative, they claimthat the record fails to reveal Cam-Ful is the alter ego ofCEK, and that, assuming, arguendo, that CEK and Cam-Ful constitute a single employer, the alleged violationsshould not be found because the bargaining unit de-scribed in the complaint is not an appropriate unit.C. Analysis and ConclusionObviously, the principalissueslitigated in this case allwhether Cam-Ful is the alter ego of CEK or whetherthey are a single employer, with or without separate bar-gaining units.Generally, alterego isfound when an organized em-ployer seeks to avoid its obligations under a collective-bargaining agreementby transferring its work to a non-unionentity and the two entities involved have substan-tiallly identical ownership,management,business pur-pose, operation, equipment, customers, and supervision.Crawford Door Sales Co.,226 NLRB 1144 (1976);Mar-quisPrinting Corp.,213 NLRB 394 (1974). If an alter egorelationship is found, the collective-bargainingagreementof theunionizedentity is binding on the nonunion entity.On the other hand, single-employerstatus isnormallyfound where the facts fail to reveal an intention to evaderesponsibilities under a collective-bargaining agreement,but two entities have common ownership and financialcontrol,commonmanagement,interrelationof oper-ations, and centralized control of labor relations.Electri-calWorkers IBEW Local 1264 v. Broadcast Service ofMobile,380 U.S. 255 (1965);Don Burgess ConstructionCorp.,227 NLRB 765 (1977), enfd. 596 F.2d 378 (9thCir. 1978), cert. denied 444 U.S. 940 (1979).With regard to a finding of single-employer status, afinding that two affiliated entities constitutea single em-ployer does not automatically lead to a finding that thecollective-bargaining agreementof one is binding on theother and does not imply that the employees of each em-ployer do not constituteseparatebargaining units.SouthPrairie Construction Co. v. Operating Engineers Local 627,425 U.S. 800 (1976). Instead, after finding that two em-ployers constitute a single employer for the purposes ofthe Act, the Board then makes a further determinationwhether the employees of both constitute an appropriatebargaining unit.Applying the foregoing principles to the facts in theinstant case, I initially conclude that General Counsel hasfailed to establish that Cam-Ful is the alter ego of CEK. C.E.K. INDUSTRIAL MECHANICAL CONTRACTORS645In the first instance,the record fails to reveal that Cam-Ful was created to permit the transfer of work fromCEK to Cam-Ful to avoid CEK's collective-bargainingagreementwith Local 54. To the contrary, the record re-veals that Cam-Ful was already in existence when CEKwas formed and that CEK was formed because Bradleydesired to create a double-breasted operationwhichwould permit him to bid and accomplish work on jobswhere union affiliation was necessary.Moreover, whilethe factual findings,supra, reveal that Bradley actuallyowned the majority of the stock of both entities and wasthe top guiding management official of both,the day-to-day supervision of the employees of both entities was ac-complished by individuals who were employed solely bythe entity which hired them. While, in a broad sense,bothentities had the same business purpose-to engagein the building construction industry-CEK was createdto accomplish primarily plumbing work under unionconditions,while Cam-Ful was created to function as ageneral contractor on work which did not require unionaffiliation.With respect to operation,CEK observed theseparation of crafts,while Cam-Ful utilized employeeswho performed varied work functions without regard forobservance of craft lines.Similarly,while CEK employ-ees and some Cam-Ful employees utilized equipment as-sociatedwith the plumbing industry,Cam-Ful,in addi-tion, utilized numerous equipment items not utilized byplumbing concerns.Finally, the record reveals that whilebothcorporations were actively bidding and performingwork in the Syracuse area, Cam-Ful bid on work soughtby CEKon only one occasion.In sum, while Bradley capitalizedboth CEKand Cam-Ful, controlled them financially at all times,and servedas the principal management official of both,Ifind theevidence fails to show that Cam-Ful was created or op-erated in such a way as to permit a conclusion that it isthe disguised continuanceof CEKor that it was createdor operated with a purpose of avoiding or evadingCEK's collective-bargaining agreementwith Local 54.Accordingly,Ifind that Cam-Ful is not the alter ego ofCEK.In my view,CEK and Cam-Ful, when judged by thesingle-employer standards enunciated above, should bedeemed to constitute a single employer.As noted above,the fact that Bradley capitalized both entities and hasbeen shown to have been the only officer of either toloan the entities money, or to receive monies from themfor other than the payment of wages, reveals that the en-titiesare commonly owned and financially controlled.Common management is establishedby that evidencewhich reveals Bradley has held himself out to be theowner or agent of both;by the admitted fact that he for-mulated,reviewed,and changed bids of both;and by thefact that in certain instances, he hired and directed theemployees of both corporations.While the work forcesof the entities are not interrelated in the sense that theiremployees are interchanged,the record does reveal thatCEK has subcontracted work it cannot perform to Cam-Ful and,consequently,the employees of both entitieshave worked on the same jobs on occasion.Subcontract-ing to a closely held entity without competitive bidding,the type oftransaction revealed by the record here, hasbeenheld tobe strong evidence of or single-employerstatus.SossamanElectric Co.,241 NLRB 324 (1979). Fi-nally, as Bradley admittedly initially decidedthat Cam-Ful wouldoperate nonunion,while CEK wouldoperatepursuant to collective-bargaining agreementswith Local54 as well asLocal818, it is clear that Bradley deter-mines thelabor policyof both entities.For the reasonsstated,IfindthatCEK and Cam-Ful constitute a singleemployer.Having found that the entities under considerationconstitute a single employer,I turn to resolution of theunit issue.As noted,supra,the recordherein clearly re-veals that the supervisorsemployed by CEK hired andsupervisedthe Local 54memberswho worked for thatcorporation and such individuals did not, while em-ployed by CEK, superviseCam-Ful employees.Similar-ly,Cam-Ful supervisors supervisedonly Cam-Ful em-ployees.Significantly,CEK's employeeswere paid unionscale, received union fringes,and performedonly workfallingwithin the trade jurisdictionof Local 54. On theotherhand,Cam-Ful's employees received the equivalentof union wages only when working on prevailing ratejobs, havenot been shown to have received any fringebenefits,and were required to performany work tasktheywere capable of performing without regardto craftlines.While the recordfails to reveal the percentage oftime spentby Cam-Ful employees in the performance ofplumbing, heating,and air-conditioningwork-work per-formed by CEK employees-itreveals those employeesalso performed electrical,excavation,concrete,carpen-try, roofing,painting,landscaping,and blacktop work.While the recordrevealsCam-Ful and CEK were bothheadquartered in the same building complex,itfails torevealthat theyregularly came in contact with eachother.Instead, the record reveals that,withseveral ex-ceptions, the employees of the entities actually per-formed theirworktasks at separate construction sites orwork locations.Although the recorddoes reveal thatCam-Ful employeesand CEKemployeesworked on thesame jobs on occasion,with the former's employees per-forming work not customarily performedby CEK em-ployees, Cam-Ful employees performedsuch work underthe supervision and controlofCam-Ful supervisorsrather thanCEK supervisors.In my view,the recordreveals that the employees ofCam-Ful donot have the same community of interest asemployees employedby CEK. Accordingly, I find Gen-eralCounsel has failedto prove thatallemployees ofCEK and Cam-Ful whoperform plumbing, pipefitting,gasfitting, and related work within the territorialjurisdic-tionof Local54, excluding all office clerical employees,professional employees, guards and supervisors as de-finedin theAct constitutean appropriate bargaining unitas alleged in the complaint.Central New Mexico Chapter,National Electrical ContractorsAssn.,152NLRB 1604(1965);Fred BeacherConstructionCo.,162NLRB 832(1967).Having rejectedGeneralCounsel's contention thatdesignated employeesof both CEK and Cam-Ful consti-tute anappropriateunit, I furtherfind thatRespondentsdid not violate Section 8(a)(5) by refusingto apply the 646DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDagreement between CEK and Local 54to Cam-Ful em-ployees.FredReacher Contruction,supra;A-I Fire Protec-tion,233 NLRB38 (1977),enfd.in part 600 F.2d 918(D.C. Cir. 1979).14Assuming,arguendo,Cam-FulisCEK'salteregoand/or the two entities constitute a single employer andthe unit alleged to be appropriate is an appropriate unit, Inevertheless,conclude that Respondents were not legallyobligated to apply the 21 September 1981 agreement be-tween CEK and the Union to Cam-Ful employees from1August 1983 forward.As indicated,supra, the Associa-tion gave timely notice terminating the underlying agree-ment and the record reveals that thereafterboth Local54 and CEK treated the 1981-1983 agreement as havingexpired by its terms 30 June 1983. Thus, the Union by itsmemo dated 6 July 1983, notified CEK a new contracthad been reached with the Association, set forth thechanges agreed on, and invited CEK to become a partyto the new agreement by signing the memo and return-ing it toLocal54.On the other hand,CEK responded tothe Union'smemo by requesting that the Union bargainindividuallywith it. Significantly,Ficarra responded byindicating in his 21 September 1983 letter to Bradley (at4):With respect to your August 16, 1983 letter re-questing that we commence negotiations for a newcontract,we believe it would be inappropriate tocommence negotiations until such time as we haveobtained the necessary information requested con-cerning CEK and Cam-Ful to enable us to intelli-gently bargain.When we have been provided withthe necessary information,we will contact you con-cerning bargaining.While counsel for the Union contends that the 1981-1983agreement was automatically renewed because neithertheUnion nor CEK gave timely termination and/orintent to modify notice to the other,Inote that articleXXIVof the agreement provides for automatic renewalunless either"party" serves appropriate timely notice onthe other.The "parties"referred to in the agreementwere the Union and the Association. In my view, the1981-1983 agreement was lawfully terminated when theAssociation gave appropriate notice pursuant to articleXXIVof the agreement.In the circumstances,I find theUnion and CEK were not parties to a collective-bargain-ing agreement on 1 August 1983.HassettMaintenanceCorp.,260 NLRB 1211 (1982). Since there was no agree-ment in existence on 1 August 1983, I find Respondentsdid not violate Section 8(a)(5) by failing to apply theterms of an agreement between the Union and CEK tothe employees of Cam-Ful.Remaining for discussion is the allegation that Re-spondents CEK and Cam-Ful violated Section 8(a)(5) ofthe Actby refusing to furnish the Union with informa-tion requested by its 21 September 1983 letter becausethat information is relevant to the performance of theUnion's functions as the collective-bargaining agent ofthe employees in the unit alleged to be appropriate inparagraphVI ofthe complaint.Having found the unitwhich is alleged to be appropriate is not, in fact, appro-priate, I find General Counsel has failed to prove theviolation alleged and recommend that paragraph14(b) ofthe complaint be dismissed.Assuming,arguendo,that the inartfully drawn com-plaint requires me to decide whether Respondent CEKviolated Section 8(a)(5) by refusing to furnish the re-quested information to the Union,I,nevertheless, con-clude that General Counsel has offered insufficient evi-dence to prove the violation alleged.Patently, as CEK had no employees performing workwhich would fall within the trade or the territorial juris-diction ofLocal54 when it executed the Union's areaagreement that contract was entered pursuant to Section8(f) of theAct. As theexecution of an 8(f) contract doesnot raise a presumption that the signatory union is themajority representative of the employeescovered by thecontract,such agreements are not enforceable in 8(a)(5)proceedings until the union's majority status has been es-tablished.R. J. Smith ConstructionCo.,191NLRB 693(1971).InGiordano ConstructionCo.,256 NLRB 47 (1981), theBoard indicated that a union,originally recognized underSection 8(f), can achieve 9(a) status in one of two ways,stating(at 47):The firstmeans is for the union to demonstratethat it has achievedmajoritystatus "amongemploy-eeswho make up a permanent and stable workforce of theemployer."PrecisionStripping Inc., 245NLRB 169 (1979). Wherea permanent and stableworkforce is not employedby the employer, how-ever, the union can attain Section 9(a) status onlyby demonstratingmajority statusof the employeesemployed at a particular jobsite.DavisIndustries,Inc; Stag Construction,Inc.; and Add Miles, Inc., 232NLRB 946 (1977);see generally,Hageman Under-ground Construction,et al.,253 NLRB60 (1980).In the instant case, General Counsel did not seek to es-tablish that theUniongained 9(a) status during the termof its1981-1983 agreementwith the Unionon a jobsiteby jobsitebasis. 15Counsel for the Unioncontends, how-ever, that the evidencewhichwas placed in the recorddoes demonstrate that the Union achieved majority status"among employees who make up a permanent and stablework force of theemployer."For the reasonsset forthbelow, I findthe contention to be without merit.To supporthis claimthat CEKemployed a permanentand stableworkforce, counselfor the Union first ob-serves the record reveals thatCEK employed GeorgeArmstrong, John Kulik,Christopher Denny, and David14 Charging Party contends in his brief that I should find an 8(a)(5)violation on the theory that Bradley intentionally ceased to bid work forCEK but continued to bid work for Cam-Ful and thereby intentionallydiverted unit work from CEK to Cam-Ful.The complaint contains nosuch allegation and that issue was not litigated.15While General Counsel identified the employees of both entitieswho performed work falling within the trade jurisdiction of the Unionduring the period of CEK'sactive existence, and he established thelength of their employment,no attempt was made to establish which jobsthey worked on or how long they remained on any given job(s) C.E.K. INDUSTRIAL MECHANICAL CONTRACTORS647Meile continuously from August 1982 toAugust 1983,and that itemployed GaryO'Hern continuously fromNovember1982 to August 1983.Afternoting that allfive of thenamed individuals are union members forwhom CEK paidthe required fringe benefits,counselthen asserts that since the membersof the group weremoved fromjob to job while theywere continuouslyemployed,they constitute a permanent and stable workforce.While Armstrongand Kulik were continuously em-ployed by CEK duringalmost the entire time that entitywas active, theywere members ofthe Unionduring thetime they were employed,and Bradley admitted theywere moved fromjob to job, they cannotbe consideredto be part ofa permanent and stable employee comple-ment because therecordclearly revealstheywere super-visorswithin the meaning of Section2(11) of the Actwhile employedby CEK. Further, in my view, therecordcontains insufficient evidence to permit a conclu-sion that Denny, Meile, and O'Hern constituted a perma-nent and stablework forceeither.Thus,while the recordreveals thatallCEKemployees completed daily time-sheetswhichrevealed wherethey worked and what theydid each day, no effortwas madeby counsel for GeneralCounsel or by counselfor the Union toutilize suchrecords to establish that the three named employees weretransferredfrom job tojob during the tenure of their em-ployment.Instead,counsel fortheUnionapparentlyrelieson certain testimonygiven byBradley duringcross- examination to establish that the named employeeswentfrom job to job.Summarized, that testimony was tothe effect thatDenny,Meile, and O'Hern were em-ployed to work on a U.P.S. job, but CEKsuperintendentGeorgeArmstrongmay havetransferred them to otherjobs if therewas nothing for themto do on the U.P.S.job. In my view Bradley's testimony fails to affirmativelyestablish thatDenny,Meile, and O'Hern were trans-ferred from job to job or that they, in fact, worked onany job other thanthe U.P.S. job.I find such inconclu-sive testimony fails to establish that Denny, Meile, andO'Hern composed a permanent and stable work force.In sum,for the reasons stated, I find that the recordevidence in this case fails to establish that the Union en-joyed9(a) status on 21 September 1983 when it request-ed that CEK provide it with information concerning therelationship between CEK and Cam-Ful.Accordingly,Bradley and/or CEK didnot violate Section 8(a)(5) asalleged by refusing to furnish the information requested.CONCLUSIONS OF LAW1.CEK and Cam-Ful are employers engaged in com-merce within the meaning ofSection 2(2), (6), and (7) ofthe Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.On these findingsof fact andconclusions of law andon the entirerecord,I issue the following recommend-edlsORDERThe complaintis dismissedin its entirety.16 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections thereto shall be deemed waived for all purposes.